[J-78-2016]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

    SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 707 CAP
                                               :
                     Appellee                  :   Appeal from the Order entered on May
                                               :   15, 2015 dismissing the Petition for
                                               :   Post-Conviction Relief in the Court of
              v.                               :   Common Pleas, Philadelphia County,
                                               :   Criminal Division at No. CP-51-CR-
                                               :   0231581-1993
JERMONT COX,                                   :
                                               :   SUBMITTED: May 11, 2016
                     Appellant                 :


                                         OPINION


JUSTICE DONOHUE                                          DECIDED: September 28, 2016
       In his second collateral capital appeal, Jermont Cox (“Cox”) challenges the denial

of his petition filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-

9546 (“PCRA”).1 Cox contends that newly-discovered facts entitle him to a new trial.

Following our thorough review, we agree with the PCRA court’s determination that

Cox’s petition is untimely and therefore affirm its order.

       This Court described the facts underlying Cox’s conviction at length in

conjunction with his direct appeal. See Commonwealth v. Cox, 728 A.2d 923, 926-29

(Pa. 1999).    For the purposes of the present appeal, the pertinent facts may be

summarized as follows. Cox was a low-level member of a Philadelphia drug operation


1
   This Court has jurisdiction over appeals from the grant or denial of post-conviction
relief in death penalty cases. 42 Pa.C.S.A. § 9546(d).
run by Tim Walker (“Walker”). At some point in early 1992, two other members of the

drug enterprise, Roosevelt Watson (“Watson”) and Terence Stewart (“Stewart”), had a

falling out with Walker and left Walker’s organization. Watson subsequently robbed one

of the houses out of which Walker sold drugs, and he and Stewart later stole Walker’s

car. In retribution, Walker instructed Larry Lee (“Lee”), a higher-ranking member of the

drug organization, to kill both Watson and Stewart. Lee enlisted Cox to assist in the

murders. On August 18, 1992, Watson was shot and killed outside of a nightclub. On

November 8, 1992, Stewart was shot and killed while driving his vehicle with a woman

named Tia Seidle (“Seidle”), who was not injured although she was sitting in the

passenger seat of his car.

      In January 1993, the Philadelphia Police arrested Cox for the murder of a man

named Lawrence Davis.        In an attempt to secure favorable treatment from the

prosecution, Cox indicated that he had information about Stewart’s murder. After being

advised of his rights, Cox told the police that he was with Lee on the night of Stewart’s

murder. Cox stated that Lee instructed Cox to drive to a particular location, where they

found Stewart’s parked vehicle. Lee, who was carrying a semi-automatic weapon, told

Cox that Stewart was one of the men who had stolen Walker’s car. Cox told the police

that when Lee identified Stewart as one of the men who stole Walker’s car, he “knew

what was happening.” N.T., 4/10/1995, at 14. Cox and Lee waited for approximately

half an hour until Stewart and Seidle exited a residence, entered Stewart’s vehicle and

drove away. Cox followed and pulled along the left side of Stewart’s vehicle, at which

time Lee lowered his window and fired multiple shots at Stewart. Stewart lost control of

his vehicle and crashed into another car, and Cox and Lee immediately fled the scene.

The following day, Lee paid Cox $500.




                                     [J-78-2016] - 2
      After Cox made this confession, the police arrested him for Stewart’s murder.

The police then asked Cox if he had any information about Watson’s murder, which they

believed was related to Stewart’s murder. Cox told the police that he and Lee spent at

least a week searching for Watson in order to kill him, but that they were unsuccessful.

Cox told the police that Lee subsequently found and killed Watson by himself.

      As Cox awaited trial on the Davis murder, he contacted the police to offer

additional information about the Watson murder.       Again, Cox wanted to share this

information because he hoped to garner favorable treatment by cooperating with the

police. Cox then confessed that he was with Lee when Lee received a telephonic page

from Walker, informing them that Watson would be at a particular telephone booth

outside of a nightclub. Cox drove them to the location described by Walker, where they

waited for Watson. When Watson appeared, Lee exited the vehicle and shot Watson

six times with a silver revolver. Cox then drove them from the scene of the shooting.

Three days later, Lee paid Cox $500. Following this confession, the police charged Cox

with Watson’s murder.

      The Watson and Stewart charges were joined for trial, which occurred in 1995.

In addition to Cox’s confessions to these murders and of relevance to this appeal, the

Commonwealth introduced the testimony of Philadelphia Police Officer James O’Hara,

who performed ballistics testing on a bullet recovered from Watson’s body and two

bullets recovered from Davis’ body.2 Officer O’Hara testified that markings on one of

the Davis bullets matched the markings on the Watson bullet, which proved that they

were fired from the same gun.       Officer O’Hara could not formulate a conclusion

concerning the second Davis bullet because, in his opinion, the second bullet was too

2
   Stewart was killed with a different weapon. The ballistics connection existed only
between the Davis and Watson murders.



                                    [J-78-2016] - 3
damaged to allow a comparison. The Commonwealth sought to couple this ballistics

evidence with the testimony of Kimberly Little (“Little”). Little previously testified in the

Davis trial that she observed Cox shoot and kill Davis.3 Through Little’s testimony and

the ballistics evidence establishing that the same gun was used in the Watson and

Davis murders, the Commonwealth sought to establish Cox’s participation in the

Watson murder. Over Cox’s objections, the trial court permitted the Commonwealth to

introduce this evidence for the limited purpose of establishing Cox’s identity and access

to the weapon used to murder Watson.

        At the conclusion of the guilt phase of trial, the jury found Cox guilty of two counts

of first-degree murder, conspiracy, and possessing instruments of crime.4 The trial

court sentenced him to life imprisonment for the Watson murder and death for the

Stewart murder.5 Cox appealed his death sentence to this Court, raising, inter alia,

multiple claims of ineffective assistance of counsel in both the guilt and penalty phases.6

3
   Cox was convicted of first-degree murder, conspiracy and possessing instruments of
crime in the Davis case.
4
    18 Pa.C.S.A. §§ 2502(a), 903, 907.
5
   During the penalty phase, the jury found three aggravating factors: that Cox was paid
to commit the murder; that in killing Stewart he created a grave risk of death to another
person; and that he had been convicted of another murder. Cox, 728 A.2d at 928; see
42 Pa.C.S.A. § 9711(d)(2),(7),(11).         The jury found that these aggravating
circumstances outweighed the mitigating circumstances that Cox presented: that he
acted under extreme duress or the substantial domination of another person and the
catch-all mitigating factor. Cox, 728 A.2d at 928; see 42 Pa.C.S.A. § 9711(e)(5),(8).
6
   At the time of Cox’s conviction, criminal defendants were required to raise claims of
ineffective assistance of counsel at the first available opportunity.        See, e.g.,
Commonwealth v. Hubbard, 372 A.2d 687, 695 n.6 (Pa. 1977). In 2002, this Court
issued our decision in Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002), in which we
held that claims of ineffective assistance of counsel could not be raised on direct
appeal, but must be deferred and presented on collateral appeal. Id. at 738. As Cox’s
appeal occurred three years prior to the issuance of our decision in Grant, he properly
raised these claims of ineffective assistance of counsel on direct appeal.



                                       [J-78-2016] - 4
We affirmed. Cox, 728 A.2d at 938. The United States Supreme Court subsequently

denied Cox’s petition for writ of certiorari. Cox v. Pennsylvania, 533 U.S. 904 (2001).

      On February 6, 2001, Cox filed a pro se PCRA petition, and counsel was

appointed. Counsel filed an amended petition raising numerous claims of ineffective

assistance of trial and appellate counsel with regard to both the guilt and penalty

phases of his trial. Of relevance, for the first time, Cox challenged the failure of trial

counsel to conduct an independent investigation of the ballistics evidence and sought

discovery of the ballistics evidence. Commonwealth v. Cox, 983 A.2d 666, 691-92

(Pa. 2009). The PCRA court denied Cox’s guilt phase claims as a matter of law, but

conducted an evidentiary hearing to address Cox’s claims related to the penalty phase.

Following the hearing, the PCRA court denied all of the penalty phase claims. Cox

appealed the PCRA court’s ruling, raising fourteen issues for consideration. This Court

affirmed the PCRA court’s denial of all fourteen claims. Id.

      In 2010, Cox filed a habeas corpus petition in the Federal District Court for the

Eastern District of Pennsylvania and requested discovery of the ballistics evidence. In

2012, the district court granted Cox’s petition. Before turning the ballistics evidence

over to Cox’s expert for an evaluation, the Philadelphia Police Department reexamined

the ballistics evidence and issued a new report. By the time of the district court’s order,

Officer O’Hara had retired, and the second examination was performed by Officers Kelly

Walker and Jesus Cruz. The new report, issued on April 30, 2013, agreed with Officer

O’Hara’s conclusion that one Davis bullet and the Watson bullet were fired from the

same gun. Contrary to Officer O’Hara’s conclusion, however, the new report did not

find the second Davis bullet to be too damaged to allow a comparison. Instead, based




                                     [J-78-2016] - 5
upon the evaluation by Officers Walker and Cruz, the new report concluded that the

second Davis bullet was not fired from the same gun that fired the Watson bullet.7

       On June 28, 2013, based on the results of the second ballistics test, Cox filed the

PCRA petition at issue in this appeal. He alleged due process violations based upon

the admission of the ballistics evidence in the Watson murder; ineffective assistance of

trial counsel for failing to seek independent ballistics testing; and ineffective assistance

of appellate counsel for failing to raise this particular claim on direct appeal. PCRA

Petition, 6/28/2013, at 8-16.8 With respect to his due process claim, Cox contended

that the new ballistics report undermined the link between the Davis and Watson

shootings, and if this new evidence had been available at the time of the

Watson/Stewart trial, “it is likely that the Davis evidence would have been excluded from

the Watson/Stewart trial entirely.” PCRA Petition, 6/28/2013, at 10. Without the Davis

evidence, Cox argued, there would have been no evidence that he had a propensity for

violence, and so there is a reasonable likelihood that he would not have been found

guilty of the Stewart murder and sentenced to death. Id.

       Recognizing that the petition was untimely, Cox attempted to establish an

exception to the PCRA’s time-bar by claiming that the new ballistics report contained a


7
   It appears that Cox did not follow through with the independent testing he sought.
Cox alluded to independent testing in his second PCRA petition, averring that “prior to
the scheduled examination of [the] ballistics evidence by [Cox’s] expert, an Assistant
District Attorney M provided [Cox’s] counsel with the new ballistics report prepared by
[Officers Walker and Cruz].” PCRA Petition, 6/28/2013, at 5 (emphasis added). His
claims are based entirely on the second ballistics report prepared by Officers Walker
and Cruz and he never discusses any results obtained through independent testing.
8
   Cox acknowledged that he has previously litigated the claim that trial counsel was
ineffective for failing to have independent ballistics testing in his first PCRA petition, but
contended that the newly-discovered evidence requires a different conclusion. PCRA
Petition, 6/28/2013, at 15 n.6.



                                       [J-78-2016] - 6
newly-discovered fact: that the second Davis bullet was fired from a different firearm.

Id. at 5. The Commonwealth filed a motion to dismiss, to which Cox filed a response.

In evaluating the timeliness of Cox’s claim, the PCRA court applied a four-part test that

considered whether Cox established that the evidence (1) could not have been

discovered prior to the conclusion of the trial by the exercise of reasonable diligence; (2)

is not merely cumulative; (3) would not be used solely to impeach the credibility of a

witness; and (4) would likely result in a different verdict if a new trial were granted.

PCRA Court Opinion, 7/29/2015, at 7 (quoting Commonwealth v. Perrin, 59 A.3d 633

(Pa. Super. 2011), vacated, 103 A.3d 1224 (Pa. 2014)). The PCRA court concluded

that the evidence upon which Cox based his claim would be used only to impeach

Little’s testimony that Cox alone shot Davis and that it would not have changed the

outcome of trial, and therefore, that Cox failed to establish the after-discovered

evidence exception to the PCRA’s time-bar. Id. at 8. This appeal followed.9

       Cox raises two issues for our review:

              I. Did the PCRA court err when it dismissed the [p]etition as
              untimely where it was timely filed under 42 Pa.C.S.[A.] §
              9545(b)(1)(ii), and where the PCRA court’s timeliness
              analysis conflated a merits analysis and § 9543, in violation
              of this Court’s holding in Commonwealth v. Lambert, 884
A.2d 848 (Pa. 2005)?

              II. Did the PCRA court err when it determined that the
              [p]etition was “without merit” where the after-discovered
              evidence entitles [] Cox to a new trial based on (A)
              Pennsylvania’s after-discovered evidence standard, (B) []
              Cox’s Sixth and Fourteenth Amendment right [sic] to the
              effective assistance of counsel, and (C) [] Cox’s Fifth, Eighth
              and Fourteenth Amendment rights to due process and a
              verdict based on reliable evidence?

9
   “Our review of a PCRA court's decision is limited to examining whether the PCRA
court's findings of fact are supported by the record, and whether its conclusions of law
are free from legal error.” Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015).



                                      [J-78-2016] - 7
Cox’s Brief at 1-2.

       Cox first argues that the PCRA court applied the wrong standard when assessing

whether he established the newly-discovered fact exception to the PCRA’s jurisdictional

timeliness requirement. Id. at 14. Resolution of this issue requires consideration of the

interplay between the provision of the PCRA that governs a court’s jurisdiction to

entertain a petition filed pursuant thereto and the provision that governs whether a claim

is eligible for relief under the PCRA. We begin with the jurisdictional provision.

       The PCRA requires that a petition seeking relief thereunder must be filed within

one year of the date the petitioner’s judgment of sentence becomes final. 42 Pa.C.S.A.

§ 9545(b)(1); Commonwealth v. Jones, 54 A.3d 14, 16 (Pa. 2012).              “[A] judgment

becomes final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.”      42 Pa.C.S.A. § 9545.      This timeliness

requirement is jurisdictional in nature, and a court may not address the merits of any

claim raised unless the petition was timely filed or the petitioner proves that one of the

three exceptions to the timeliness requirement applies. Jones, 54 A.3d at 16. These

exceptions are:

              (i) the failure to raise the claim previously was the result of
              interference by government officials with the presentation of
              the claim in violation of the Constitution or laws of this
              Commonwealth or the Constitution or laws of the United
              States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States or the
              Supreme Court of Pennsylvania after the time period
              provided in this section and has been held by that court to
              apply retroactively.



                                      [J-78-2016] - 8
42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).10

       Section 9545(b)(1)(ii) is the exception at issue in this appeal. When considering

a claim seeking to invoke section 9545(b)(1)(ii), the petitioner must establish only that

(1) the facts upon which the claim was predicated were unknown and (2) they could not

have been ascertained by the exercise of due diligence. Commonwealth v. Bennett,

930 A.2d 1264, 1270-72 (Pa. 2007).           We have unequivocally explained that “the

exception set forth in subsection (b)(1)(ii) does not require any merits analysis of the

underlying claim.” Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008).

Rather, the exception only requires a petitioner to “prove that the facts were unknown to

him and that he exercised due diligence in discovering those facts.” Bennett, 930 A.2d

at 1270; see also Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa. 2001) (rejecting

attempt to invoke section 9545(b)(1)(ii) because appellant failed to offer any evidence

that he exercised due diligence in obtaining facts upon which his claim was based).

       Once jurisdiction has been properly invoked (by establishing either that the

petition was filed within one year of the date judgment became final or by establishing

one of the three exceptions to the PCRA’s time-bar), the relevant inquiry becomes

whether the claim is cognizable under the PCRA. Section 9543, titled “Eligibility for

relief,” governs this inquiry. Among other requirements not pertinent to this appeal,

section 9543 delineates seven classes of allegations that are eligible for relief under the

PCRA. See 42 Pa.C.S.A. § 9543(a)(2). Of relevance here is the “after-discovered

evidence” provision, which states that a claim alleging “the unavailability at the time of

10
   In addition to establishing one of these exceptions, any petition invoking one of these
exceptions “shall be filed within [sixty] days of the date the claim could have been
presented.” 42 Pa.C.S.A. § 9545(b)(2). The ballistics report upon which Cox’s claims
are based was issued on April 30, 2013, and Cox filed his PCRA petition fifty-nine days
later, on June 28, 2013. As such, Cox has satisfied this aspect of the test to establish
an exception to the PCRA’s time-bar.



                                        [J-78-2016] - 9
trial of exculpatory evidence that has subsequently become available and would have

changed the outcome of the trial if it had been introduced” is cognizable under the

PCRA. 42 Pa.C.S.A. § 9543(a)(2)(vi). To establish such a claim, a petitioner must

prove that “(1) the evidence has been discovered after trial and it could not have been

obtained at or prior to trial through reasonable diligence; (2) the evidence is not

cumulative; (3) it is not being used solely to impeach credibility; and (4) it would likely

compel a different verdict.” Commonwealth v. D'Amato, 856 A.2d 806, 823 (Pa. 2004).

      A comparison of this four factor test to the two factor section 9545(b)(1)(ii)

timeliness exception test reveals a superficial resemblance, as both involve

consideration of whether the facts or evidence upon which the claim is based were

previously unknown to the petitioner and whether that information could have been

discovered earlier, through the exercise of due diligence.           Indeed, the section

9545(b)(1)(ii) timeliness test appears to be encompassed within the first factor of the

section 9543(a)(2)(vi) eligibility test. In Bennett, however, we cautioned against the

conclusion that there is an overlap between these provisions and reiterated that they

remain distinct inquiries. Bennett, 930 A.2d at 1271. In so doing, we recognized that by

referring to section 9545(b)(1)(ii) as an “after discovered evidence” exception, this Court

unintentionally reinforced the confusion surrounding their application:

             We have repeatedly referred to this subsection as the “after-
             discovered evidence” exception to the one-year jurisdictional
             time limitation. See [Commonwealth v.] Peterkin, 722 A.2d
             [638,] 643 [(Pa. 1998)]. This shorthand reference was a
             misnomer, since the plain language of subsection (b)(1)(ii)
             does not require the petitioner to allege and prove a claim of
             “after-discovered evidence.” Rather, it simply requires [the]
             petitioner to allege and prove that there were “facts” that
             were “unknown” to him and that he exercised “due
             diligence.” In fact, when the Legislature intended a claim of
             “after-discovered evidence” to be recognized under the
             PCRA, it has done so by language closely tracking the after-
             discovered evidence requirements. See 42 Pa.C.S. §
             9543[(a)(2)(vi)] (requiring that the evidence be “exculpatory”
             and “would have changed the outcome of the trial....”).


                                     [J-78-2016] - 10
              By imprecisely referring to this subsection as the “after-
              discovered evidence” exception, we have ignored its plain
              language. Indeed, by employing the misnomer, we have
              erroneously engrafted Brady[FN]9 - like considerations into our
              analysis of subsection (b)(1)(ii) on more than one occasion.
              For example, in Commonwealth v. Johnson, [] 863 A.2d 423
              ([Pa.] 2004), appellant argued that the Commonwealth
              violated Brady by withholding impeachment evidence and
              that this claim was cognizable under subsection (b)(1)(ii).
              We concluded that appellant could not establish that his
              Brady claim had merit, since the information could have
              been uncovered before or during trial. We further stated, “as
              we conclude that appellant's underlying Brady claim is
              without merit, we necessarily also conclude that appellant
              has failed to show that his petition falls within any of the
              exceptions to the PCRA's time requirements.” Id. at 425–26;
              see also Commonwealth v. Breakiron, [] 781 A.2d 94, 98
              ([Pa.] 2001). This conclusion conflated the two concepts as
              subsection (b)(1)(ii) does not contain the same requirements
              as a Brady claim.
              ______________________________________
              [FN]9
                    This refers to a claim brought under Brady v. Maryland,
              373 U.S. 83 [] (1963), which challenges the
              Commonwealth’s failure to produce material evidence.
              Specifically, a Brady claim requires a petitioner to show “(1)
              the prosecutor has suppressed evidence, (2) the evidence,
              whether exculpatory or impeaching, is helpful to the
              defendant, and (3) the suppression prejudiced the
              defendant.” Commonwealth v. Carson, [] 913 A.2d 220, 244
              ([Pa.] 2006).
Id. at 1270-71 (footnote eight omitted).11


11
    The distinction between the use of the terms “facts” in section 9545(b)(1)(ii) and
“evidence” in section 9543(a)(2)(vi) underscores their separate functions. The PCRA
“provides for an action by which persons convicted of crimes they did not commit and
persons serving illegal sentences may obtain collateral relief.” 42 Pa.C.S.A. § 9542.
Section 9545(b)(1)(ii) does not explicitly assist in providing such relief. The function of a
section 9545(b)(1)(ii) analysis is that of a gatekeeper. Its inquiry, therefore, is limited to
considering only the existence of a previously unknown fact that would allow a petitioner
to avoid the strict one year time-bar. In contrast, the purpose of an inquiry under
section 9543(a)(2)(vi) is to ensure that the claim presented is cognizable under the
PCRA, and so it requires a more thorough analysis. As such, the matter upon which the
claim is based is assessed in terms of its evidentiary merit, by considering the purpose
for which it would be used and its potential impact on the outcome of trial. Through
consideration of these factors, section 9543 assists the goal of the PCRA to provide
(continuedM)

                                      [J-78-2016] - 11
      In this case, the PCRA court labored under the confusion described in Bennett.

As set forth above, the PCRA court did not confine its consideration to the two factors

relevant to the section 9545(b)(1)(ii) timeliness exception, but rather applied a four-part

test that consisted of the section 9543(a)(2)(vi) factors.        PCRA Court Opinion,

7/29/2015, at 7.12 The PCRA court therefore erred in this regard. Its error, though, is

not novel, especially in the context of cases in which the petitioner invokes both of these

provisions in his or her quest for relief. This is not always the case, as the section

9545(b)(1)(ii) timeliness exception is not only invoked in connection with claims of after-

discovered evidence as contemplated by section 9543(a)(2)(vi); i.e., claims based on

exculpatory evidence that would result in a different verdict. For instance, petitioners

have utilized the section 9545(b)(1)(ii) timeliness exception in an attempt to raise

claims of the constructive denial of counsel, violations of Batson v. Kentucky, 476 U.S.
79 (1986), and claims of racial prejudice on the part of the trial judge. See

Commonwealth v. Gamboa-Taylor, 67 A.3d 1245 (Pa. 2013); Commonwealth v.

Hackett, 956 A.2d 978, 982-84 (Pa. 2008); Commonwealth v. Marshall, 47 A.3d 714,

721 (Pa. 2008); Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000); Commonwealth

v. Abu-Jamal, 833 A.2d 719, 735 (Pa. 2003). In each of those cases, the nature of the

claims raised did not implicate section 9543(a)(2)(vi), but rather, fell under other


(Mcontinued)
relief to the wrongfully convicted by ferreting out colorable claims of wrongful
convictions.
12
    The PCRA court relied on the Superior Court’s decision in Perrin as the source of
this test. In Perrin, however, the Superior Court was reviewing the denial of the
appellant’s post-sentence motion seeking a new trial based upon an allegation of after-
discovered evidence. Perrin, 59 A.3d at 665. Nonetheless, the factors set forth in
Perrin and considered by the PCRA court are identical to the factors required under a
section 9543(a)(2)(vi) analysis. Compare PCRA Court Opinion, 7/29/2015, at 7, with 42
Pa.C.S.A. § 9543(a)(2)(vi).



                                     [J-78-2016] - 12
categories of claims eligible for relief. See 42 Pa.C.S.A. § 9543(a)(2)(i),(ii) (providing

that claims of constitutional violations and ineffective assistance of counsel are

cognizable under the PCRA). In such cases, after concluding that the petition satisfied

the section 9545(b)(1)(ii) timeliness exception, the PCRA court would not proceed to a

section 9543(a)(2)(vi) analysis.

       In the present case, Cox sought to overcome the PCRA’s time-bar by virtue of

section 9545(b)(1)(ii). As such, Cox was required to establish that the fact upon which

he bases his claim was unknown to him and that he could not have discovered it

through due diligence. Bennett, 930 A.2d at 1270. The fact upon which Cox’s claim is

based is the conclusion that the second Davis bullet was not fired from the gun used in

the Watson murder. This conclusion resulted from the ballistics analysis performed by

Officers Walker and Cruz. Cox did not discover this fact until Officers Walker and Cruz

issued their report on April 30, 2013; it was therefore unknown to him until that date.

       Cox cannot, however, establish that he could not have ascertained this fact

through the exercise of due diligence. Due diligence “does not require perfect vigilance

and punctilious care, but merely a showing the party has put forth reasonable effort” to

obtain the information upon which a claim is based. Commonwealth v. Edmiston, 65
A.3d 339, 348 (Pa. 2013). Cox’s initial attempt to obtain the ballistics evidence was

made in his first PCRA petition, in connection with his claim that trial counsel was

ineffective for failing to seek independent ballistics testing. See Cox, 983 A.2d at 667,

691-92. The salient question is whether in so doing, Cox acted with reasonable effort to

discover the facts upon which his claim is based.

       Commonwealth v. Stokes, 959 A.2d 306 (Pa. 2008), is instructive in this regard.

Stokes involves a capital defendant who was sentenced to death in 1983. This Court




                                     [J-78-2016] - 13
affirmed his judgment of sentence in 199213 and the denial of his first PCRA petition in

2003. In 2004, the defendant filed a petition for writ of habeas corpus in federal court.

In that petition, the defendant sought, for the first time, records maintained by the United

States Postal Service and the Philadelphia Police Department’s homicide division. The

federal court granted his request. The defendant then filed a second PCRA petition

based upon the records, alleging that they contained exculpatory evidence that the

Commonwealth should have turned over at the time of trial. The defendant alleged that

this Brady violation entitled him to a new trial.

       Recognizing that his petition was untimely on its face, the defendant attempted to

establish both the section 9545(b)(1)(i) and (ii) timeliness exceptions. The PCRA court

found that both efforts failed and we agreed. Specifically concerning the due diligence

requirement, we concluded that the defendant could not prove that he was duly diligent

in discovering the information upon which his claims were based because the record

revealed that he knew that the files existed for years before he attempted to obtain

them. Id. at 310. We emphasized that the defendant did not explain why he did not

request the files earlier, and “never asserted that the prosecution (or anyone else)

prevented him from gaining access to these files in the [twelve] years between the date

his direct appeal was decided and the date he ultimately sought the files.” Id. at 310-

311. The defendant’s knowledge of the files, absent action to obtain them, precluded a

finding of due diligence. Id.; see also Edmiston, 65 A.3d at 348 (holding that PCRA

petitioner cannot establish due diligence based on alleged newly discovered



13
    The nine-year delay between Stokes’ conviction and the disposition of his direct
appeal was the result of protracted post-verdict proceedings, which included hearings
that did not commence until 1987 and the ultimate denial of Stokes’ post-verdict motions
in October 1990. Stokes, 959 A.2d at 308.



                                       [J-78-2016] - 14
photographs where record reveals that he knew photographs existed at the time of trial

but did not raise claim until fifteen years later).

       Returning to the present case, there is no question that Cox knew that more

testing could be performed on the ballistics evidence at the time of trial in 1995. It was

not until six years later, in 2001, that Cox first attempted to obtain the ballistics evidence

through his first PCRA petition, in connection with his claim that trial counsel was

ineffective for failing to seek independent testing thereof. By raising this claim in his first

PCRA petition, Cox has effectively conceded that the testing could have been done at

the time of trial. Moreover, Cox admitted to committing the Davis murder, and so Cox

always knew that more than one firearm was used in the perpetration of that crime. See

N.T., 4/4/1995, at 157-58. Nevertheless, Cox has never explained why he did not seek

independent ballistics testing at the time of trial or on direct appeal.14 Importantly, our

review of the record reveals that Cox has never alleged that he asked trial counsel to

seek independent ballistics testing or that his counsel refused such a request. Were

that the situation, there could be a basis upon which to conclude that he attempted to

act diligently, but that his efforts were thwarted by trial counsel. However, this is simply

not the case here. Cox acknowledges that the testing could have been done at the time

of trial, but offers no explanation as to why he did not seek such testing at that time.

Instead, he took no action to obtain the additional testing for six years.15 It is this

14
   As noted above, Cox’s direct appeal was decided prior to our decision in Grant, and
so he could have raised the claim that counsel was ineffective for failing to have
independent ballistics testing performed at that point.
15
    There is no allegation here that a newly developed technology or newly discovered
source led to the new fact. Cox makes no claim that Officers Walker and Cruz
employed new testing methods or techniques, nor does he claim that they tested
anything beyond what Officer O’Hara tested in connection with his report. This further
weakens any attempt to claim that the fact was not ascertainable prior to the issuance
of the second ballistics report.



                                       [J-78-2016] - 15
lengthy, unexplained delay that defeats the possibility of a conclusion that Cox acted

with reasonable effort to obtain ballistics testing. As in Stokes, Cox’s failure to act, and

failure to explain his lack of action, precludes a finding of due diligence.

       Because Cox cannot establish that he acted with due diligence in seeking the

ballistics evidence, he has failed to meet the section 9545(b)(1)(ii) exception to the

PCRA’s jurisdictional time-bar. Cox’s PCRA petition is therefore untimely, and no court

could have jurisdiction to reach the merits of the issue he raised therein. Accordingly,

we affirm the PCRA court’s order.

       Order affirmed.

       Justices Baer, Todd, Dougherty, Wecht and Mundy join the opinion.

       Chief Justice Saylor concurs in the result.




                                      [J-78-2016] - 16